Order resettled so that it shall read that the order appealed from is modified by-striking out the provision for alimony upon condition that defendant stipulate to pay, in accordance with the agreement entered into between plaintiff and defendant, the sum of twelve dollars per week to the plaintiff for the support of herself and the children of plaintiff and defendant, and unless defendant so stipulates, a reargument is ordered and cause set down for Tuesday, December 5, 1911. Present — Jenks, P. J., Hirschberg, Burr, Thomas and Carr, JJ.